EXHIBIT 10.22.1

LOGO [g158739g82v68.jpg]

LITHIA MOTORS, INC.

EXECUTIVE MANAGEMENT NON-QUALIFIED

DEFERRED COMPENSATION AND LONG-TERM INCENTIVE PLAN

NOTICE OF DISCRETIONARY CONTRIBUTION AWARD

 

FROM:    Compensation Committee TO:    Sidney DeBoer (“Participant”) DATE:   
            , 2011

This Notice of Discretionary Contribution Award (“Notice”) is to inform you that
the Company’s Compensation Committee has awarded you a Discretionary
Contribution of $975,000 (nine hundred and seventy-five thousand dollars) under
the Lithia Motors, Inc. Executive Management Non-Qualified Deferred Compensation
and Long-Term Incentive Plan (the “Plan”). This Discretionary Contribution will
be credited to your “2011 Discretionary Contribution Account” under the Plan and
will be governed by and subject to the Plan’s rules, as supplemented by the
additional terms and conditions provided in this Notice.

 

I. Vesting. Your 2011 Discretionary Contribution Account will vest as follows:

a. Service-Based Vesting Schedule. Except as provided below, your 2011
Discretionary Contribution Account will vest according to the following schedule
provided you remain employed with us on the following Vesting Date(s):

 

Vesting Date

  

Vested
Percent

              , 2012      100 % 

b. Vesting Acceleration Events. To the extent you are not already 100% vested in
your 2011 Discretionary Contribution Account under the above Service-Based
schedule, you will become 100% vested in your 2011 Discretionary Contribution
Account assuming you remain employed with us at the time any of the following
events occur:

 

  (1) The Company undergoes a Change in Control;

 

  (2) You die; or

 

  (3) You become Disabled.

 

II. Payment Commencement.

Payment of the vested portion of your 2011 Discretionary Contribution Account
shall commence between January 1 and March 15 of the calendar year following the
calendar year in which you (i) attain age 72 or (ii) Separate from Service,
whichever is earlier.



--------------------------------------------------------------------------------

Note: If your vested 2011 Discretionary Contribution Account becomes payable due
to your Separation from Service and at which time you are considered a
“specified employee” under Section 409A of the Internal Revenue Code of 1986, as
amended, your distribution commencement date may be subject to a six (6) month
delay.

*    *    *    *    *

The Plan document governs the payment, vesting and forfeiture of your 2011
Discretionary Contribution Account. Capitalized items used in this Notice that
are not herein defined shall have the meanings prescribed to such terms in the
Plan document.

This Notice reflects your 2011 Discretionary Contribution that was awarded to
you by the Compensation Committee on             , 2011.

 

LITHIA MOTORS, INC.

 

By:  

 

Its:  

 

Date:  

 

NOTICE OF DISCRETIONARY CONTRIBUTION AWARD FOR 2011 – SIDNEY DEBOER

PAGE 2 OF 2